 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 UNITED STATES OF AMERICA,

 9                                Plaintiff,             Case No. CR19-12 RSM

10          v.                                           DETENTION ORDER

11 JOHN WILLIAM ALDERSON,

12                                Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14 and based upon the factual findings and statement of reasons for detention hereafter set forth,

15 finds that no condition or combination of conditions which the defendant can meet will

16 reasonably assure the appearance of the defendant as required and the safety of any other person

17 and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          (1)    Defendant is charged with wire fraud and aggravated identity theft. Defendant has

20 a long and consistent history of committing crimes. He was convicted in this court in 2003 of

21 wire fraud and social security fraud. He has a pending felony theft charge in King County

22 Superior Court. And the government proffered that he continued to engage in other criminal

23



     DETENTION ORDER - 1
 1 activities involving fraud and identity theft up to the time of his recent arrest. The Court

 2 therefore ORDERS:

 3          (1)     Defendant shall be detained pending trial and committed to the custody of the

 4 Attorney General for confinement in a correctional facility separate, to the extent practicable,

 5 from persons awaiting or serving sentences, or being held in custody pending appeal;

 6          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 7 counsel;

 8          (3)     On order of a court of the United States or on request of an attorney for the

 9 Government, the person in charge of the correctional facility in which Defendant is confined

10 shall deliver the defendant to a United States Marshal for the purpose of an appearance in

11 connection with a court proceeding; and

12          (4)     The Clerk shall direct copies of this order to counsel for the United States, to

13 counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

14 Officer.

15          DATED this 31st day of January, 2019.

16

17                                                         A
                                                           BRIAN A. TSUCHIDA
18                                                         United States Magistrate Judge

19

20

21

22

23



     DETENTION ORDER - 2
